This is an appeal by a noninsured employer from a decision of the Workmen’s Compensation Board in favor of claimant in the sum of $12 to reimburse him for medical expenses. Claimant was employed as an insurance agent. The employer was engaged in the life insurance business. On January 21, 1943, claimant, while collecting insurance premiums, parked his car in a parkway area within his debit in order to make a call on the company’s business. When he returned he discovered that the car was stuck in the snow and while attempting to free it he sustained injuries as a result of which medical attention was necessary. The company admitted causal relation, notice and the fact that the claimant was engaged in the company’s business at the time he was injured. It also concedes that claimant had authority to use his own automobile. At the time he was hired, claimant was informed by the employer that it was necessary for him to use a serviceable car in connection with his duties. The evidence sustains the finding of the board. (Dispenza v. John Hancock Life Ins. Co., 238 App. Div. 885, leave to appeal to the Court of Appeals denied, 239 App. Div. 859.) Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1005.]